Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 07/22/2021. Claim 1 has been amended. Claims 2-252 have been previously canceled. A terminal disclaimer filed on 07/22/2021 and has been approved. Thus, claim 1 is pending in the instant application.
Information Disclosure Statement
The Information disclosure statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Krames et al. (U.S Publication No. 20150062892 A1) in view of Soler et al. (U.S Publication No. 20180077767 A1).
Regarding claim 1, Krames discloses a lighting system (which is an apparatus for providing circadian-friendly LED light sources, see fig. 1-15) comprising: 

a second lighting channel configured to produce a second white light having a second color point and a second spectral power distribution (see fig 5C1-5C4, paragraph [0197]: a violet primary based LED white source at 3300K with CRI about 80 and R9 greater than 0 ("VLED" 504); Fig 5C1 j illustrating the spectral power distribution of the second white light VLED); and
a control system configured to independently change the intensity of each of the first lighting channel and the second lighting channel (see paragraph [0197]: two sets of LED-based sources are controlled independently; paragraph [0204] and [0146]: a multi-track driver control system as used in an LED lamp employing a circadian-friendly LED light source. As shown in fig. 7, the emission of multiple strings of LEDs is separately varied such that the ratio of output of one string with respect to another string is varied according to a time-based function); wherein the first white light and second white light combined together form a third white light having a third color point and a third spectral power distribution (see fig 5C3, paragraph [0197]: fig. 5C3 shows an example of the combined VLED and BLED spectrum 506); wherein the control system is further configured to change the intensity of each of the first lighting channel and the second lighting channel to provide the third white light with the third color point at a plurality of points along a predefined path near the black body locus in the 1931 
Krames does not explicitly disclose a first lighting channel exhibit a first EML value and a second lighting channel exhibits a second EML value, wherein the second EML value is at least twice that of the first EML value.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the lighting system as taught by Krames with the lighting system as taught by Soler having a first light source generates illumination of relatively high equivalent melanopic lux or with high melanopic ratio and a second light source generates illumination with a relatively low equivalent melanopic lux or with a low melanopic ratio. And the lighting device comprises means for independently adjusting the illumination output of both the LED of the first color temperature and the LED of the second color temperature whereby the lighting device can be configured such that its illumination output comprises relatively high melanopic 
Furthermore, if the desire is to optimally stimulate these photoreceptors, then a light source that produces high biological light (i.e., melanopic light) in this region would be a good solution. Equivalent Melanopic Lux (EML) is a metric for measuring the biological effects of light on humans (see paragraph [0008] by Soler).
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             08/09/2021